By the Court.
This was an action brought by Arrowsmith, as overseer of the highway, against Little, to recover a penalty under the 33d Beat, of the act concerning roads, R. L. 625. On the trial, the Justice admitted Arrowsmith to be sworn as a witness in support of his action • and upon his evidence, gave judgment against the defendant below. The. Justice states on his docket, that he admitted Arrowsmith as a witness, because by the statute, the money when recovered is to be expended on the road, and therefore Arrowsmith had no interest in the event of the suit. In this the Justice was mistaken. Arrowsmith was directly interested, for if he failed to recover, he was liable for costs. Besides, a plaintiff in a suit at law, can never be a witness in his own case. Let the Judgment be reversed.

Judgment Reversed.